Opinion filed March 21, 2019




                                     In The

          Eleventh Court of Appeals
                                  __________

                               No. 11-18-00302-CV
                                   __________

    IN THE INTEREST OF Z.K., A.K., AND M.K., CHILDREN

                     On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                         Trial Court Cause No. C47719


                     MEMORAND UM OPI NI ON
      This is an appeal from a final order in which the trial court terminated the
parental rights of the mother and the father of Z.K., A.K., and M.K. See TEX. FAM.
CODE ANN. § 161.001 (West Supp. 2018). Both parents filed a notice of appeal. We
affirm.
      Each parent’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which counsel professionally and conscientiously examines the
record and applicable law and concludes that the appeal is frivolous and without
merit. The briefs meet the requirements of Anders v. California, 386 U.S. 738
(1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced. See In re Schulman, 252 S.W.3d 403,
406–08 (Tex. Crim. App. 2008); High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. [Panel Op.] 1978). In light of a recent holding by the Texas Supreme Court,
however, an Anders motion to withdraw “may be premature” if filed in the court of
appeals under the circumstances presented in this case. See In re P.M., 520 S.W.3d
24, 27 (Tex. 2016). The court in P.M. stated that “appointed counsel’s obligations
can be satisfied by filing a petition for review that satisfies the standards for an
Anders brief.” Id. at 27–28.
         Each counsel provided his/her client with a copy of the respective brief and
the motion to withdraw. Counsel also informed the parents of their right to review
the record and file a pro se response to counsel’s brief. In compliance with Kelly v.
State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014), each parent’s attorney
provided his/her client with a copy of the appellate record. We conclude that both
attorneys have satisfied their duties under Anders, Schulman, and Kelly.
         We note that neither parent has filed a pro se response to counsel’s Anders
brief.       Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record in this cause, and we agree that the appeal—as to
each parent—is frivolous. However, in light of P.M., we must deny the motions to
withdraw that were filed by the parents’ court-appointed attorneys. See P.M., 520
S.W.3d at 27.
         Accordingly, we deny the motions to withdraw, and we affirm the trial court’s
order of termination.


March 21, 2019                                                     PER CURIAM
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.



         1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2